
	
		I
		111th CONGRESS
		2d Session
		H. R. 5522
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Moran of Virginia
			 (for himself, Mr. Connolly of
			 Virginia, and Mr. Wolf)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 41 of title 5, United States Code, to
		  provide for the establishment and authorization of funding for certain training
		  programs for supervisors of Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Supervisor Training Act of
			 2010.
		2.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United States Code, is
			 amended—
				(1)by inserting
			 before In consultation with the following:
					
						(a)In this
				section—
							(1)the term interactive
				includes simultaneous personal interaction between an instructor and one or
				more trainees;
							(2)the term small agency means
				an agency that is a member organization of the Small Agency Council; and
							(3)the term
				supervisor means—
								(A)a supervisor as
				defined under section 7103(a)(10);
								(B)a management
				official as defined under section 7103(a)(11); and
								(C)any other employee
				as the Director of the Office of Personnel Management may by regulation
				prescribe.
								;
				(2)by striking
			 In consultation with and inserting (b) Under operating
			 competencies promulgated by, and in consultation with,; and
				(3)by striking
			 paragraph (2) (of the matter redesignated as subsection (b) as a result of the
			 amendment under paragraph (2) of this subsection) and inserting the
			 following:
					
						(2)(A)a program to provide
				training to supervisors on actions, options, and strategies a supervisor may
				use in—
								(i)developing and discussing relevant
				goals and objectives together with the employee, communicating and discussing
				progress relative to performance goals and objectives and conducting
				performance appraisals;
								(ii)mentoring and motivating employees
				and improving employee performance and productivity;
								(iii)fostering a work environment
				characterized by fairness, respect, equal opportunity, and attention paid to
				the merit of the work of employees;
								(iv)effectively managing employees
				with unacceptable performance;
								(v)addressing reports of a hostile
				work environment, reprisal, or harassment of, or by, another supervisor or
				employee; and
								(vi)otherwise carrying out the duties
				or responsibilities of a supervisor;
								(B)a program to provide training to
				supervisors on the prohibited personnel practices under section 2302
				(particularly with respect to such practices described under subsection (b) (1)
				and (8) of that section), employee collective bargaining and union
				participation rights, and the procedures and processes used to enforce employee
				rights; and
							(C)a program under which experienced
				supervisors mentor new supervisors by—
								(i)transferring knowledge and advice
				in areas such as communication, critical thinking, responsibility, flexibility,
				motivating employees, teamwork, leadership, and professional development;
				and
								(ii)pointing out strengths and areas
				for development.
								(c)Training in
				programs established under subsection (b)(2) (A) and (B) shall be interactive
				for managers in their first year as a supervisor.
						(d)(1)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, that individual shall be required to have completed each program
				established under subsection (b)(2).
							(2)After completion of a program under
				subsection (b)(2) (A) and (B), each supervisor shall be required to complete a
				program under subsection (b)(2) (A) and (B) at least once every 3 years.
							(3)Each program established under
				subsection (b)(2) shall include provisions under which credit shall be given
				for periods of similar training previously completed.
							(e)(1)If, due to unforeseen circumstances, an
				individual cannot complete a program established under subsection (b) within
				the deadline established under subsections (d)(1) or (d)(2), the Office of
				Personnel Management shall regulate an appropriate schedule for such individual
				to complete such program.
							(2)Not later than 2 years after the date of
				enactment of this subsection and annually thereafter, the Office of Personnel
				Management shall submit a report to the Committee on Oversight and Government
				Reform of the House of Representatives and the Committee on Homeland Security
				and Governmental Affairs of the Senate. Such report shall include the number of
				individuals who received an adjusted training schedule pursuant to paragraph
				(1).
							(f)(1)When consulting with the head of a small
				agency in establishing a training program for such agency under subsection (b),
				the Office of Personnel Management shall consult with the Small Agency Council.
				Any such program established by such head must otherwise meet the requirements
				of subsections (b), (c), and (d).
							(2)Notwithstanding the requirements of
				subsection (b) and with the prior written approval of the Office of Personnel
				Management, the head of an agency that is not a small agency may use, in lieu
				of establishing a training program under subsection (b), a training program
				established by the head of a small agency under such subsection.
							(g)Notwithstanding
				section 4118(c), the Director of the Office of Personnel Management shall
				prescribe regulations to carry out this section, including the monitoring of
				agency compliance with this section. Regulations prescribed under this
				subsection shall include measures by which to assess the effectiveness of
				agency supervisor training
				programs.
						.
				(b)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Office of Personnel Management shall prescribe regulations in accordance with
			 subsection (g) of section 4121 of title 5, United States Code, as added by
			 subsection (a) of this section.
			(c)Effective date
			 and application
				(1)In
			 generalThe amendments made by this section shall take effect 1
			 year after the date of enactment of this Act and apply to—
					(A)each individual
			 appointed to the position of a supervisor, as defined under section 4121(a) of
			 title 5, United States Code (as added by subsection (a) of this section), on or
			 after that effective date; and
					(B)each individual
			 who is employed in the position of a supervisor on that effective date as
			 provided under paragraph (2).
					(2)Supervisors on
			 effective dateEach
			 individual who is employed in the position of a supervisor on the effective
			 date of this section and who is not subject to an adjusted schedule under
			 section 4121(e) of title 5, United States Code (as added by subsection (a) of
			 this section), shall be required to—
					(A)complete each
			 program established under section 4121(b)(2) of such title (as added by
			 subsection (a) of this section), not later than 3 years after the effective
			 date of this section; and
					(B)complete programs
			 every 3 years thereafter in accordance with section 4121(d) (2) and (3) of such
			 title.
					3.Management
			 competencies
			(a)In
			 generalChapter 43 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 section 4305 as section 4306; and
				(2)inserting after
			 section 4304 the following:
					
						4305.Management
				competencies
							(a)In this section,
				the term supervisor means—
								(1)a supervisor as
				defined under section 7103(a)(10);
								(2)a management
				official as defined under section 7103(a)(11); and
								(3)any other employee
				as the Director of the Office of Personnel Management may by regulation
				prescribe.
								(b)The Director of
				the Office of Personnel Management shall issue guidance to agencies on
				competencies supervisors are expected to possess in order to effectively
				manage, and be accountable for managing, the performance of employees.
							(c)Each agency
				shall—
								(1)based on the Office of Personnel
				Management’s competency model, assess the overall competency of the supervisors
				in such agency;
								(2)develop and
				implement a supervisor training program to strengthen issues identified during
				such assessment; and
								(3)measure the
				effectiveness of the supervisor training program established under paragraph
				(3) in improving supervisor competence.
								(d)Every year, or on
				any basis requested by the Director of the Office of Personnel Management, each
				agency shall submit a report to the Office on the progress of the agency in
				implementing this section, including measures used to assess program
				effectiveness.
							.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for chapter 43 of title 5, United
			 States Code, is amended by striking the item relating to section 4305 and
			 inserting the following:
					
						
							4305. Management
				competencies.
							4306.
				Regulations.
						
						.
				(2)ReferenceSection
			 4304(b)(3) of title 5, United States Code, is amended by striking
			 section 4305 and inserting section 4306.
				
